Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Chang (US 2020/0067183 A1) teaches an antenna comprising a dielectric substrate having a routing layer, a first antenna layer on the routing layers, and a second antenna layer on the first set of antenna layers, the first antenna layer being interposed between the routing layer and the second antenna layer; signal traces on the routing layer; ground traces on an uppermost layer of the routing layer; a first layer of conductive traces on an uppermost layer of the first antenna layer; and a second layer of conductive traces on an uppermost layer of the second antenna layer, wherein the second layer of conductive traces at least partially overlaps the first layer of conductive traces.
Chang, however, fails to specifically teach the configuration wherein the routing layer comprising routing layers; the first antenna layer comprising a first set of antenna layers; a second antenna layer comprising a second set of antenna layers; the signal traces being coupled to a positive antenna feed terminal on the first layer of conductive traces and the first layer of conductive traces being configured to radiate at a frequency greater than 10 GHz; and wherein the first set of antenna layers has a first bulk dielectric permittivity, and the second set of antenna layers has a second bulk dielectric permittivity that is different from the first bulk dielectric permittivity.
Claims 2-12 are allowed for at least the reason for depending, either directly or indirectly, on claim 1.
Regarding claim 17, Chang teaches an antenna comprising a dielectric substrate having a routing layer, a first antenna layer on the routing layer, and a second antenna layer on the first set of antenna layers, the first antenna layer being interposed between the routing layer and the second antenna layer; signal traces on the routing layer; ground traces on an uppermost layer of the routing layer; a first layer of conductive traces on an uppermost layer of the first antenna layer; and a second layer of conductive traces on an uppermost layer of the second antenna layer, wherein the second layer of conductive traces at least partially overlaps the first layer of conductive traces.
Chang, however, fails to specifically teach the configuration wherein the routing layer comprising routing layers; the first antenna layer comprising a first set of antenna layers; a second antenna layer comprising a second set of antenna layers; a third set of antenna layers on the second set of antenna layers, and the second set of antenna layers being interposed between the first and third sets of antenna layers and a third layer of conductive traces on an uppermost layer of the third set of antenna layers; the signal traces being coupled to a positive antenna feed terminal on the first layer of conductive traces and the first layer of conductive traces being configured to radiate at a frequency greater than 10 GHz; and wherein the first set of antenna layers has a first bulk dielectric permittivity and the third set of antenna layers has a second bulk dielectric permittivity that is different from the first bulk dielectric permittivity.
Claims 18-20 are allowed for at least the reason for depending on claim 17.
Reason for indicating allowable subject matter for claims 13-16 were provided in the previous Office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG V NGUYEN/Primary Examiner, Art Unit 2845